                                         Case 4:14-cv-04908-PJH Document 146 Filed 07/20/21 Page 1 of 6




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      FINJAN LLC,
                                                                                       Case No. 14-cv-04908-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER GRANTING IN PART AND
                                                                                       DENYING IN PART MOTION TO
                                  10     PALO ALTO NETWORKS, INC.,                     STRIKE INFRINGEMENT
                                                                                       CONTENTIONS AND DENYING
                                  11                   Defendant.                      MOTIONS TO SEAL
                                  12                                                   Re: Dkt. No. 127, 128, 133, 138
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Palo Alto Networks, Inc. has filed a motion to strike the infringement
                                  15   contentions of plaintiff Finjan LLC. See Dkt. 128. The parties have also filed a total of
                                  16   three motions to seal. See Dkt. 127, 133, 138. Having read the parties’ papers and
                                  17   carefully considered their arguments and the relevant legal authority, and good cause
                                  18   appearing, the court hereby rules as follows.
                                  19   Motion to strike infringement contentions
                                  20          Palo Alto Networks’ motion makes three arguments with respect to Finjan’s
                                  21   infringement contentions: (1) the contentions do not contain sufficient detail to provide
                                  22   notice of Finjan’s infringement theories, (2) the contentions do not contain pinpoint
                                  23   citations to source code, and (3) the contentions make conclusory allegations with
                                  24   respect to the doctrine of equivalents. Palo Alto Networks argues that the contentions
                                  25   violate Patent Local Rule 3-1, which requires, among other things, a “chart identifying
                                  26   specifically where and how each limitation of each asserted claim is found within each
                                  27   accused instrumentality.”
                                  28          Starting with argument (1), Palo Alto Networks uses claim 1a of the ’154 patent as
                                          Case 4:14-cv-04908-PJH Document 146 Filed 07/20/21 Page 2 of 6




                                  1    an exemplar. The claim language discloses “a content processor (i) for processing

                                  2    content received over a network, the content including a call to a first function, and the

                                  3    call including an input, and (ii) for invoking a second function within the input, only if a

                                  4    security computer indicates that such invocation is safe.” See Dkt. 128 at 6.

                                  5           Palo Alto Networks argues that “Finjan offers no explanation of what a ‘first

                                  6    function’ is” and “never identifies where a ‘second function’ is allegedly found in the

                                  7    accused products.” Dkt. 128 at 6, 7.

                                  8           In its opposition, Finjan effectively concedes that its contentions do not identify

                                  9    these functions. Finjan instead blames the contentions’ lack of specificity on Palo Alto

                                  10   Networks’ alleged failure to produce certain documents, arguing that “the information

                                  11   PAN claims is missing is exactly the information PAN failed to make available to Finjan,

                                  12   and Finjan made that clear in the contentions.” Dkt. 133-4 at 13. Finjan then cites the
Northern District of California
 United States District Court




                                  13   contentions themselves, which state that the first function “varies in each instance

                                  14   depending on the nature of the requested content, and is implemented by at least the

                                  15   source code cited below and the SML files, which to date, PAN has not produced despite

                                  16   repeated requests by Finjan.” Id.

                                  17          In a footnote, Finjan explains that “PAN produced these [SML] files for inspection

                                  18   only after Finjan served its contentions,” and that “they provide key information about the

                                  19   identity of the ‘first functions’ and ‘second functions’ that PAN complains are missing in

                                  20   the contentions.” Dkt. 133-4 at 13, n.3. Finjan then represents that “[o]nce Finjan has

                                  21   had a chance to fully analyze the remaining unproduced source code and any

                                  22   corresponding documentary descriptions (should PAN produce them), it fully intends to

                                  23   supplement its contentions.” Id.

                                  24          Another court in this district faced the same issue with respect to the same “first

                                  25   function” and “second function” terms of the ’154 patent. See Finjan, Inc. v. Proofpoint,

                                  26   Inc., 2015 WL 1517920 (N.D. Cal. Apr. 2, 2015). The Proofpoint court first explained that

                                  27   “to satisfy Patent Local Rule 3-1(c) as to claim 1a, Finjan was required to identify what

                                  28   structure, act, or material in each of the [accused] products infringes each claim element.
                                                                                      2
                                          Case 4:14-cv-04908-PJH Document 146 Filed 07/20/21 Page 3 of 6




                                  1    In other words, what constitutes the ‘first function’ [and] ‘second function’ [] in the

                                  2    allegedly infringing” products? Id. at *7. The Proofpoint court then concluded that

                                  3    “[t]hese are questions that Finjan’s infringement contentions do not answer.” Id.

                                  4           While the contentions in this case – unlike in Proofpoint – do use the terms “first

                                  5    function” and “second function,” even Finjan acknowledges that the contentions are not

                                  6    clear identifying those functions in the accused products. Dkt. 133-4 at 13. As

                                  7    mentioned above, Finjan itself states in its brief that, after it served its contentions, it

                                  8    received discovery containing “key information about the identity of” the “first function”

                                  9    and “second function.” Id. at 13, n.3. Finjan further states that it received SML files

                                  10   which are “relevant” and that it “plans to move to amend its contentions to incorporate

                                  11   this additional evidence.” Id. at 10.

                                  12          Finjan’s complaints about Palo Alto Networks’ discovery production appear similar
Northern District of California
 United States District Court




                                  13   to its arguments in Finjan, Inc. v. Sophos, Inc., in which the court observed that:

                                  14          The bulk of Finjan’s opposition brief is dedicated not to defending the
                                  15          sufficiency of its infringement contentions but to explaining why various
                                              alleged deficiencies in [defendant’s] source code production have
                                  16          prevented it from making its contentions better. Finjan does not go so far
                                              as to concede that its contentions are inadequate, but its focus in its briefing
                                  17          is on blaming [defendant] for whatever inadequacies exist.
                                  18   2015 WL 5012679 at *1 (N.D. Cal. Aug. 24, 2015)).
                                  19          In Sophos, the court ultimately concluded that “[i]t is not clear which party (if either)
                                  20   is at fault for the current state of Finjan’s infringement contentions,” “[b]ut it is clear that
                                  21   Finjan is willing to amend them.” 2015 WL 5012679 at *1. The court reaches a similar
                                  22   conclusion in this case. Though it is not entirely clear whether Finjan or Palo Alto
                                  23   Networks (or both) are to blame for the current dispute, Finjan has implicitly
                                  24   acknowledged that its contentions are not entirely clear regarding at least the “first
                                  25   function” and “second function” claim limitations. And as discussed above, Finjan has
                                  26   indicated its intention to “move to amend its contentions to incorporate [] additional
                                  27   evidence.” Dkt. 133-4 at 10.
                                  28          Accordingly, to the extent that Palo Alto Networks seeks to strike Finjan’s
                                                                                       3
                                          Case 4:14-cv-04908-PJH Document 146 Filed 07/20/21 Page 4 of 6




                                  1    infringement contentions on the grounds that they do not adequately identify where and

                                  2    how each of the claim limitations, including the “first function” and “second function,” can

                                  3    be found in the accused products, the motion is GRANTED in part. Palo Alto Networks’

                                  4    motion appears to seek that the contentions be stricken with prejudice, but as in Sophos,

                                  5    the court gives Finjan 30 days to serve amended infringement contentions in accordance

                                  6    with this order. See also Proofpoint, 2015 WL 1517920 at *12 (“Where appropriate, the

                                  7    court will treat a motion to strike as a motion to compel amendment.”). The amended

                                  8    contentions shall not add any products, technologies, or claims, or expand the scope of

                                  9    its infringement theories.

                                  10          As a separate matter, the court notes that Finjan repeatedly cites to the sheer

                                  11   number of pages in its contentions as evidence that the contentions provide sufficient

                                  12   detail. See, e.g., Dkt. 133-4 at 1 (“serving infringement contentions that total over 2,100
Northern District of California
 United States District Court




                                  13   pages”), 2 (“The contentions comprise ten claim charts, total 2,141 pages”). The court is

                                  14   not persuaded by Finjan’s argument that, because the infringement contentions are over

                                  15   2,000 pages, they must be sufficiently detailed. If anything, any focus on the length of

                                  16   the contentions is a distraction from the real issue – the substantive content of the

                                  17   contentions. Moreover, rather than file over 2,000 pages of exhibits, which the court

                                  18   neither has the time nor the inclination to read, the parties are directed to streamline their

                                  19   future filings for the purpose of judicial economy.

                                  20          Argument (2) in Palo Alto Networks’ motion is that Finjan’s contentions are

                                  21   deficient because they do not contain pinpoint citations to source code. The Proofpoint

                                  22   court also addressed this issue. In that case, after Finjan served amended infringement

                                  23   contentions providing additional information regarding the “first function” and “second

                                  24   function,” the defendant again moved to strike the contentions, based on the lack of

                                  25   pinpoint citations. See Finjan, Inc. v. Proofpoint, Inc., 2015 WL 9023166 (N.D. Cal. Dec.

                                  26   16, 2015) (“Proofpoint II”). In Proofpoint II, the court found that “pinpoint citations are not

                                  27   an inherent requirement of Patent Local Rule 3-1” and distinguished cases requiring

                                  28   pinpoint citations on the grounds that those cases involved interrogatories specifically
                                                                                      4
                                           Case 4:14-cv-04908-PJH Document 146 Filed 07/20/21 Page 5 of 6




                                  1    calling for pinpoint citations to source code. See Proofpoint II at *2 (citing Vasudevan

                                  2    Software Inc. v. IBM Corp., 2011 WL 940263 (N.D. Cal. Feb. 18, 2011); Finjan v. Sophos,

                                  3    2015 WL 5012679).

                                  4           Accordingly, to the extent that Palo Alto Networks seeks to strike the infringement

                                  5    contentions based on lack of pinpoint citations, its motion is DENIED.

                                  6           Palo Alto Networks’ third and final argument is that Finjan’s infringement

                                  7    contentions make conclusory allegations with respect to the doctrine of equivalents. In its

                                  8    briefing, Palo Alto Networks cites only a single example of the infringement contentions’

                                  9    reference to the doctrine of equivalents. See Dkt. 128 at 15 (citing Appendix B-1 at 90);

                                  10   Dkt. 138-4 at 12 (citing Opp. Ex. Y at 90)1. This single cited reference to the doctrine of

                                  11   equivalents is not the type of “blanket statement” or “boilerplate” reservation of rights

                                  12   warned against by other courts in this district. See, e.g., CSR Technology Inc. v.
Northern District of California
 United States District Court




                                  13   Freescale Semiconductor, 2013 WL 503077 at *8 (N.D. Cal. Feb. 8, 2013); Finjan v.

                                  14   Sophos, 2015 WL 5012679 at *3. Accordingly, to the extent Palo Alto Networks seeks to

                                  15   strike Finjan’s infringement contentions based on its doctrine of equivalents allegations,

                                  16   the motion to strike is DENIED.

                                  17          Thus, for the foregoing reasons, Palo Alto Networks’ motion to strike Finjan’s

                                  18   infringement contentions (Dkt. 128) is GRANTED in part and DENIED in part.

                                  19   Motions to seal

                                  20          In addition to Palo Alto Networks’ motion to strike, a total of three motions to seal

                                  21   have been filed by the parties. First, Palo Alto Networks filed a motion to seal portions of

                                  22   its exhibits attached to its motion to strike. See Dkt. 127. Second, Finjan filed a motion

                                  23   to seal portions of its opposition brief and attached exhibits. See Dkt. 133. Third and

                                  24   finally, Palo Alto Networks filed a motion to seal portions of its reply brief and attached

                                  25

                                  26   1
                                        This citation from Palo Alto Networks’ reply brief appears to be an error, as Ex. Y to
                                  27   Finjan’s opposition brief consists of a 13-page patent, U.S. Patent No. 7,418,731. See
                                       Dkt. 132, Ex. Y. Presumably, Palo Alto Networks intended to cite to page 90 of the same
                                  28   document cited in its opening brief, as the quoted language can be found there. See Dkt.
                                       128, Ex. 5 (also referred to as “Appendix B-1”).
                                                                                     5
                                          Case 4:14-cv-04908-PJH Document 146 Filed 07/20/21 Page 6 of 6




                                  1    exhibits. See Dkt. 138.

                                  2           This court finds useful guidance in Finjan v. Sophos. While the Sophos court

                                  3    agreed that “a party’s confidential source code generally constitutes sealable

                                  4    information,” the parties in that case were seeking to seal “the names of folders in which

                                  5    source code is stored, or file paths for source code, or broad descriptions of the general

                                  6    organization of source code.” Id. at *5. The court concluded that such “high level

                                  7    information” was not sealable, even under the “laxer standard governing non-dispositive

                                  8    motions like this one.” Id.

                                  9           The court reaches a similar conclusion in this case. The parties seek to seal not

                                  10   only the actual underlying source code, but also high level descriptions of source code.

                                  11   Indeed, the parties would have the court seal the term “SML files” which – although not

                                  12   defined in any of the papers – appears to be the name of a source code programming
Northern District of California
 United States District Court




                                  13   language. While Palo Alto Networks filed declarations in support of the sealing motions,

                                  14   those declarations contain the same type of “boilerplate, vague, and speculative”

                                  15   explanations that were rejected in Sophos. See 2015 WL 5012679 at *5.

                                  16          Accordingly, the motions to seal (Dkt. 127, 133, 138) are DENIED. In particular,

                                  17   the court is not inclined to allow the sealing of portions of any briefs, and it does not

                                  18   appear that any actual source code appears in the unredacted versions of the opposition

                                  19   brief or reply brief. See Dkt. 133-4, Dkt. 138-4. The parties shall have seven (7) days

                                  20   from the date of this order to re-file unredacted versions of the opposition and reply briefs

                                  21   on the public docket.

                                  22          The hearing set for July 22, 2021 is VACATED.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 20, 2021

                                  25                                                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
                                                                                      6
